DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
The Amendment filed 03/15/2021 has been accepted and entered. Accordingly, Claims 1-4, 7-10, 13 and 16-18 are amended. Claims 6 and 15 are canceled.
Claims 1-5, 7-14 and 16-20 are pending in this application.       

Response to Arguments
Applicant’s arguments: see Pages 8 to 13 of the Amendment filed 03/15/2021, with respect to claims 1-5, 7-14 and 16-20, in conjunction with amendments “determine that the device has not received a second location update from the first base station or a second base station after entering the first location, the first location being a closed area in which a connection between the device and the first base station or between the device and the second base station cannot be established; activate device-to-device communication for receiving location updates from nearby devices in vicinity of the device in response to determining that the device has not received the second location update from the first base station or the second base station; receive the second location update from at least one of the nearby devices via the device-to-device communication; and transmit the second location update to a server for communication of arrival indications to a merchant device” has been fully considered and are persuasive. Therefore, rejections of claims 1-5, 7-14 and 16-20 have been withdrawn.

Allowable Subject Matter
Claims 1-5, 7-14 and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Applicants remarks submitted have been fully considered and have been found to be persuasive. These remarks, along with the amendments filed “determine that the device has not received a second location update from the first base station or a second base station after entering the first location, the first location being a closed area in which a connection between the device and the first base station or between the device and the second base station cannot be established; activate device-to-device communication for receiving location updates from nearby devices in vicinity of the device in response to determining that the device has not received the second location update from the first base station or the second base station; receive the second location update from at least one of the nearby devices via the device-to-device communication; and transmit the second location update to a server for communication of arrival indications to a merchant device” have overcome the cited prior art. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as amended. The closest prior art found, which was previously cited, is as follows:
	Grayson et al. (U.S. Patent Application Publication No. US 2015/0148036 A1), which is directed to wireless communication system; and teaches that a portable electronic facility 132 of the user device; the portable electronic facility 132 of the user 
	Phillips et al. (U.S. Patent Application Publication No. U.S Pub 2006/0270421 A1), which is directed to telecommunications system; and teaches that determining an alert 2102 (e.g., not received a second location update) based on the location 1202 of the portable electronic facility 300 after entering the first location, the first location is within or outside a geofence 900 (e.g., a closed area) for a certain period of time and the geofence/ an alert in which a connection between the device and the first base station or between the device and the second base station not allow or cannot be established and, a system including a geofence for establishing a proximity of a location and tracking such as determined by past actions (e.g., purchases, browsing, or other 
	Shuman et al. (U.S. Patent Application Publication No. U.S Pub 2016/0021007 A1), which is directed to cellular communication system; and teaches that determine that the device has not received a second location update in the step of P2P offloading possible? whether the condition is met at the device; declaring/activating peer-to-peer (P2P) (e.g., device-to-device D2D) communication for receiving location updates from nearby devices in vicinity of the device in response to determining that the device has not received the second location update from the first base station 306 or the second based station 320; receiving the second location update information from the nearby the second device via the peer-to-peer (P2P) communication based on event-triggered updates (para [0073] Fig.3A-B&5). 
	None of these references, taken alone or in any reasonable combination, teach the claims as amended, “determine that the device has not received a second location update from the first base station or a second base station after entering the first location, the first location being a closed area in which a connection between the device and the first base station or between the device and the second base station cannot be established; activate device-to-device communication for receiving location updates from nearby devices in vicinity of the device in response to determining that the device has not received the second location update from the first base station or the second base station; receive the second location update from at least one of the nearby devices via the device-to-device communication; and transmit the second location update to a server for communication of arrival indications to a merchant device” in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior art of record.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANNEILIAN LALCHINTHANG whose telephone number is (571)272-6859.  The examiner can normally be reached on Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.L/Examiner, Art Unit 2414           

/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414